It appearing from the pleadings and briefs of the parties herein that all the material facts are admitted and practically agreed upon, and that under the pleadings and admissions there are no further issues of facts to be tried, the original order directing a new trial in this case is withdrawn, and the opinion modified, in this, that the district court of Le Flore county be directed to enter judgment in favor of the plaintiff below against the defendants for the sum of $7,000, with interest at 6 per cent. thereon from the 7th day of July, 1913, making a total of $8,120, with costs.
By the Court: It is so ordered.